IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BILL SCHREFFLER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3835

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 20, 2015.

Amended Petition Seeking Belated Appeal -- Original Jurisdiction.

Bill Schreffler, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      To the extent it seeks a belated appeal of the May 2014 order denying

petitioner’s motion for postconviction relief, the amended petition for belated appeal
fails to articulate any specific facts demonstrating an entitlement to a belated appeal

of that order, and is therefore legally insufficient. To the extent the amended petition

seeks a belated appeal of petitioner’s September 2010 judgment and sentence, it is

untimely pursuant to Florida Rule of Appellate Procedure 9.141(c)(5)(A), and

petitioner has failed to allege sufficient facts to avoid that procedural bar.

Accordingly, the petition seeking belated appeal is DENIED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.




                                           2